NO.
12-06-00045-CV
IN
THE COURT OF APPEALS
TWELFTH COURT OF APPEALS DISTRICT
TYLER,
TEXAS
§          
 
IN RE: WILLIS FLOYD
WILEY,    §          ORIGINAL PROCEEDING
RELATOR
§          
 


















 
 
 

MEMORANDUM OPINION




            Relator
Willis Floyd Wiley seeks a writ of mandamus requiring the Honorable James N.
Parsons, III, Judge of the 3rd Judicial District Court, Anderson County, Texas,
to dismiss cause number 28,322 in which Wiley was reindicted for possession of
a prohibited substance in a penal institution. 
Based on the record before us, we conclude that Wiley has not shown
himself entitled to the relief requested. 
See Tex. R. App. P. 52.8(a);
State ex rel. Hill v. Fifth Court of Appeals, 34 S.W.3d 924, 927
(Tex. Crim. App. 2000).  According, the
petition for writ of mandamus is  denied.  Wiley’s motion that this Court request any
portions of the trial court record necessary for review of his petition is also
denied.
 
                                                                                                     DIANE DeVASTO    
                                                                                                               Justice
 
Opinion delivered February
28, 2006.
 
Panel consisted of Worthen, C.J., Griffith, J. and
DeVasto, J.
 
 
 
(PUBLISH)